Citation Nr: 1730402	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-21 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Marine Corps from February 1983 to February 2003.

This appeal arises before the Board of Veterans' Appeals (Board) from a June 2012 rating decision in which the Department of Veteran Affairs (VA) Muskogee, Oklahoma, Regional Office (RO), in part, granted a noncompensable rating for headaches and increased the rating evaluation of peripheral neuropathy with neuritis of the right forearm to 20 percent disabling.  In July 2015, the Board granted a 30 percent disabling rating for headaches and remanded the issue of peripheral neuropathy.  The Veteran appealed to the Court of Appeals for Veterans' Claims (Court).  In a November 2015 Joint Motion for Remand, the parties agreed to remand the issue of a 30 percent disabling rating for headaches, and the Court remanded the case to the Board for compliance with the Joint Motion for Remand.

In January 2016, during the pendency of appeal, the Veteran filed a formal claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  In May 2016, the Board, having recognized the issue being raised in the record, remanded the issue for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability).  Here, the Veteran is seeking entitlement to a TDIU for all his service-connected disabilities.  A March 2017 rating decision denied the claim of TDIU.  Having resolved all other issues on appeal in the May 2016 Board decision, the claim of TDIU is the only issue before the Board.


FINDINGS OF FACT

1.  The Veteran has a combined rating of 80 percent and a singular disability rating of at least 40 percent.

2.  Prior to February 1, 2014, the Veteran's service-connected disabilities did not prevent him from obtaining or maintaining substantially gainful employment.  

3.  As of February 1, 2014, the Veteran's service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to February 1, 2014, the criteria for a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 5102, 5103, 5103A 5107(b) (West 2014); 38 C.F.R. 3.159, 3.321, 4.15, 4.16 (2016).

2.  Since February 1, 2014, the criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 5102, 5103, 5103A 5107(b) (West 2014); 38 C.F.R. 3.159, 3.321, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

The Veteran has contended that his service-connected disabilities are responsible for his current unemployment.  Entitlement to TDIU is a potential element of all increased rating claims, and the Veteran's contentions raise that issue in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is properly before the Board.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2) (2016).

For the Veteran to prevail on a request for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).

The Court affirmed the Board's denial of TDIU when the claimant had engaged in part-time work which, nevertheless, brought him earnings which exceeded the poverty threshold for one person.  See Faust V. West, 13 Vet. App. 342, 356 (2000) (stating, "[T]he Court holds that where, as in this case, the veteran became employed, as shown by clear and convincing evidence, at a substantially gainful occupation- i.e., one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income prior to his having been awarded a 100 percent rating based on individual unemployability- such employment constitutes, as a matter of law, a substantially gainful occupation....").

The Veteran contends that due to his service-connected disabilities, he is no longer able to find and follow substantially gainful employment.  Specifically, the Veteran contends that he has been unemployable since 2011, when he started working from home in a sheltered work environment with accommodations.

The Veteran is currently service-connected for the following disabilities: headaches, with an evaluation of 50 percent disabling, effective September 12, 2011; malignant melanoma, right arm with wide resection and skin graft scar, with an evaluation of 20 percent disabling, effective September 12, 2011; peripheral neuropathy with neuritis right forearm (previously rated as epicondylitis right elbow) associated with malignant melanoma, right arm with wide resection and skin graft scar, with an evaluation of 20 percent disabling, effective September 12, 2011; tinnitus, with an evaluation of 10 percent disabling, effective March 1, 2003; hypertension, with an evaluation of 10 percent disabling, effective March 1, 2003; right wrist strain associated with malignant melanoma, right arm with wide resection and skin graft scar, with an evaluation of 10 percent disabling, effective September 12, 2011; and scars right leg associated with malignant melanoma, right arm with wide resection and skin graft scar, with an evaluation of 0 percent disabling, effective September 12, 2011.

The Veteran has a current combined disability rating of 80 percent, effective September 12, 2011.  Moreover, the Veteran has a singular rating greater than 40 percent.  Therefore, the service-connected disabilities met the schedular criteria for a TDIU for the entire period on appeal.  38 C.F.R. § 4.16(a) (2016).

The record indicates that the Veteran completed high school.  The record further indicates that the Veteran was a concrete worker until entering the military.  The Veteran has military occupational specialties of assaultman and explosive ordnance disposal technician, and was trained in explosives ordnance disposal while in service.  The Veteran has had no other training since separation from service.  The record also indicates that the Veteran worked full time up until February 2014 as an explosive specialist.  The Veteran has continued to work part-time as an independent contractor for a business of which he is the majority owner along with his spouse as his business partner. 

Turning to the record of evidence, a December 2009 contract indicates that the Veteran was hired as a business development manager.  The contract indicates that the Veteran was expected to spend approximately 75 percent of his time internationally and 25 percent of his time in the United States.  The contract states that many of the Veteran's responsibilities would require extensive interactions with customers and visits to their sites.  As such, a good amount of travel will be necessary; however, when not travelling, his primary duty station would be from his home office.  The Veteran has stated that he worked full-time for this company until February 2014.  The Veteran's March 2016 application for TDIU indicates that his highest monthly salary at this company was 9,475.00 a month.

In an October 2011 VA general medical examination, the examiner noted that the effect of the Veteran's disabilities on his usual occupation as business developer for an explosion detection company was decreased ability to stand and walk for prolonged periods of time, and difficulty with prolonged lifting, grasping, and holding objects with his hand when pain flared in his right arm.

In a May 2012 VA headaches examination, the examiner noted that the Veteran had prostrating, non-migraine attacks once a month.  The examiner endorsed the statement that the Veteran has very frequent prostrating and prolonged attacks of non-migraine headaches.  The examiner noted that the headache pain lasted more than two days.  The examiner further noted that the headaches impact the Veteran's ability to work in that when the headaches were severe, he would go home from work to rest.  

In a February 2016 private employability evaluation, the Veteran stated that he was currently self-employed, working part-time as an explosive ordnance disposal advisor and trainer.  The Veteran also stated that he had worked from November 2009 through February 2014 as an explosive ordnance disposal business developer for his last full-time employer.  The Veteran reported that this position initially required extensive overseas travel, providing sales, training, and technical support in explosive detection and transfer principles.  The Veteran further stated that in 2011, due to symptoms from his service-connected disabilities, he found it extremely difficult to travel internationally and requested a reduction in his overseas responsibilities.  

The Veteran went on to state that by 2011, his service-connected headaches had become extremely disruptive and painful, occurring up to two times a month and lasting anywhere from four days to two weeks in duration, with a pain intensity that could reach as high as 10 out of 10 in severity.  He further stated that during these flare-ups, he medicated with aspirin, lied down in a dark room, and waited until the headaches subsided.  The Veteran stated that movement and activity intensified the pain, thus causing a prolonged recovery.  The Veteran reported that attention, concentration, and personal hygiene were also compromised during these periods.

The Veteran reported that, since 2011, due to service-connected peripheral neuropathy with neuritis, associated with malignant melanoma, he suffered from pain emanating four inches above and four inches below his right dominant elbow.  The Veteran further reported that the pain was constant, with severe flare-ups occurring twice monthly, lasting three to five days in duration.  The Veteran also reported that his right arm would often begin to shake randomly and his hand and wrist would swell up.  He stated that when these flare-ups occurred, he experienced difficulty with fingering, handling, and grasping.  He also stated that his concentration and attention, sleep pattern, and appetite were impaired as well.  The Veteran reported that, to minimize pain, he would keep his arm at the side of his body or in his pocket, reduce activities, and take over the counter pain relievers.  

The Veteran reported that, due to his service-connected tinnitus, he also experienced a constant dull ringing in his ears, making differentiation between speaking and background noise difficult.  He stated that all these symptoms have remained constant and significantly worsened over the years.

In detailing the Veteran's medical history, the examiner noted that in 2011, the Veteran had headaches one to two times a month, and found that if he were able to lie down upon immediate onset, the intensity and recovery would be quicker.  The examiner also noted that if he were teaching a training class for work during the onset of the headache and could not lie down, the headache would strike the Veteran full force.  The examiner reported that when these obligations could not be avoided, the Veteran stated that he would struggle through the one to three hour class and then return home to recuperate.  The examiner also noted that in 2011, the Veteran's arm pain was worsening and causing flare-ups that were interfering with his job.  The examiner stated that the Veteran's work, which was highly skilled and required a significant amount of attention and concentration, as well as computer work, became compromised.  The examiner stated that, due to the nature of his uncontrollable and random flare-ups of his symptoms from his service- connected disabilities, he was often incapacitated for up to 168 days out of the year.

The examiner noted that the Veteran remained employed full time until February 2014 when he left to start his own ordnance consultant company.  The Veteran reported that as founder and owner of his company, he works out of his home reviewing documents and planning trainings on the computer.  The examiner noted that the Veteran had total flexibility to work part-time and lie down as needed, and could reschedule appointments, with the exception of training sessions.

The examiner stated that, given the highly specialized and skilled nature of the Veteran's work, in 2011, the Veteran's employer allowed him to work in a sheltered and accommodated work environment.  The examiner noted that the Veteran's primary work location would be his home and his travel was reduced, allowing him to take breaks as needed and manipulate his schedule depending on flare-ups of his symptoms from his service-connected disabilities.  The examiner went on to note that the company's CEO wanted very much to keep the Veteran employed with the company given the Veteran's extensive expertise in the field of explosive ordnance, but he was aware of his disabilities.  As a result, the CEO allowed for accommodations as necessary.  The examiner went on to state that in any other situation, the accommodations provided would not have been an option, and the Veteran would have been terminated from employment.  The examiner stated that a need for frequent breaks and up to potentially 168 days absenteeism out of the year because of prostrating service-connected headaches and elbow pain would not be tolerated competitively.

After an interview of the Veteran by telephone and review of the Veteran's file, the examiner opined that it was more likely than not that the Veteran's service-connected disabilities specifically prevented him from securing and following a substantially gainful occupation, and that this unemployability began in 2011, when he started working from home in a sheltered work environment with accommodations.  

The examiner explained that, given the continuity of the medical records and interviews with the Veteran, it was clear the Veteran had and continues to have a multitude of service-connected physical problems that would have affected his ability to maintain substantially gainful employment.  The examiner observed that the Veteran's employer allowed him to work from home, and his travel was reduced, allowing him to take breaks as needed and manipulate his schedule depending on flare-ups of his symptoms from his service-connected disabilities.  The examiner went on to note that, given the severity of the Veteran's physical problems and the number of days that he was incapacitated in a given year because of his service-connected disabilities; it was evident that the Veteran would not be able to maintain any type of full time competitive employment.  The examiner went on to explain that based on Department of Labor statistics, the average worker is absent 7.5 days in a year.  The examiner noted that the Veteran worked part-time at his own business, and that his records indicated that the Veteran worked 21 weeks in 2014, 16 weeks in 2015, and did not work in 2016.  The examiner also noted that the Veteran reported being incapacitated up to 168 days a year.  The examiner stated that this limitation in and of itself would preclude all full time work in the national economy, including sedentary employment.  

The examiner also opined that the Veteran's headaches resulted in frequent completely prostrating and prolonged headaches productive of severe economic inadaptability since 2011.  The examiner stated that since 2011, the Veteran has only been able to hold a job that is part-time and/or flexible and accommodating in nature.  The examiner therefore concluded that the Veteran has been unable to secure and follow substantially gainful employment since 2011 when his contract with his employer was changed to allow a work-from-home option in a sheltered environment with accommodations.

In a March 2016 application for TDIU, the Veteran stated that he worked for the previously mentioned company as explosive security specialist from November 2009 to present.  He also reported that he worked for another company as explosive security specialist from February 2014 to present.  The Veteran's application indicates that he earned his highest annual salary was $113,700.00 in 2013.  The Veteran stated that his total earned income for the past 12 months was $11,000.  In an addendum to the application, the Veteran explained that he has not been able to keep up with a full-time schedule with his first company since 2014.  The Veteran went on to explain that the company reclassified him as an independent contractor.  The Veteran also noted that he worked as an independent contractor for the second company.  The Veteran stated that he worked approximately 1-2 times each month between both companies.  The Veteran went on to state that his duties include travel to various locations to give corporate lectures on screening for bombs.  The Veteran reported that his classes were about 1.5 hours in length.  He also stated that he is free to turn down any job if he felt the travel would be too difficult.  The Veteran asserted that it is not feasible to work more hours given his condition.

The Veteran went on to state that he experiences severe headaches on a regular basis.  He rated the pain as 9 out of 10 in severity.  The Veteran also stated that when he would feel a headache coming on, he would experience pain in his right arm.  He went on, stating that once the headache began, the pain was mostly in the back of his head and the most severe on the right side.  The Veteran reported that in an effort to ease the pain, he would lie down as soon as he felt the headache begin.  The Veteran reported that resting was the only thing that truly eased the pain, stating that pain relievers were not effective.  The Veteran reported that he preferred to have a quiet, dark room to rest.  The Veteran stated that if he lied down immediately after the headache starts, it usually subsided within 24 hours; however, if he were not able to lie down, the pain usually lasted around 5 to 6 days.  The Veteran further reported that he would become nauseous when unable to lie down.  The Veteran stated that when he is teaching a class, he is not always able to lie down as soon as the pain begins.  He further stated that when traveling, he would try to lie down in the hotel room as soon as possible.

The Veteran reported that due to his melanoma, his arm looks very different than it looked prior to service.  He stated that his right forearm was numb, and if he pushed on his scar, he could only feel pressure.  The Veteran stated that he experienced episodes of pain in his right arm, just above the elbow.  He further stated that he did not know the cause of the pain, but that it was usually a sign that a headache was coming.  The Veteran reported that these episodes lasted approximately three to four days.  The Veteran stated that, during these episodes, he was only able to do chores if they could be completed with one arm.  The Veteran went on to state that prior to his melanoma excision, he enjoyed shooting weapons, but due to the pain in his arm, he worried about the safety of continuing this activity.  The Veteran stated that he had difficulty loading a gun.  The Veteran went on to state that he has been able to do this activity less than 10 times since 2003.

In October 2016, the Veteran was afforded a VA examination for his multiple service-connected disabilities.  The examiner noted that there was no functional impact resulting from the Veteran's scar, nor did his hypertension have functional impact on his ability to work.  In the wrist examination, the examiner noted functional impact in that the Veteran's wrist swelling causes limitation of manual labor.  Likewise, in his skin condition examination, the examiner stated that the impact of the skin condition on the Veteran's ability to work is that hand and wrist swelling from lymphatic interruption due to surgery for melanoma causes painful swelling of wrist, which limits ability to do manual labor requiring repetitive wrist activity.

The Veteran, when asked about which specific medical issues limit his employment, listed the following issues in this order: headache; right arm pain above the resection of the melanoma; right hand numbness and pain; and swelling of the wrist below the right arm incision from melanoma due to lymphatic obstruction.

After personal examination of the Veteran, review of the Veteran's claims file, and consideration of the Veteran's service-connected disabilities individually and collectively, the VA examiner opined that the Veteran service-connected disabilities would significantly impair his ability to secure and follow gainful employment.  The examiner explained that in evaluating the Veteran for disability and unemployability, the two major components of the Veteran's complaints could only be evaluated based on subjective history, and further documented by medical care for these subjective symptoms as rendered by the Veteran's attending physicians.  The examiner first noted that the record well demonstrates a chronic and long history of headaches.  The examiner noted that the Veteran's headaches were severe in nature, requiring the Veteran's withdrawal to a dark quiet place and bed rest, which could last up to two weeks in duration, and occurred at least twice a month in frequency.  The examiner also noted that, because of these headaches, the Veteran has lost previous employment in the explosives industry, and has had to restrict his travel, which was a major component of his occupation.  The examiner went on to state that the Veteran's history of frequent headaches is the number one incapacitating factor that limits his employment, as it is difficult for him to maintain any substantial gainful employment with the protracted amount of time that he is incapable of focusing, concentrating, or operating outside the presence of a dark quiet room.

The examiner went on to explain that the Veteran's second problem was his right arm pain above the incision for melanoma and numbness of the hand below.  The examiner stated that the numbness and swelling of the hand below present an obvious problem with manual labor.  The examiner noted that the Veteran had visual swelling of the right hand versus the left.  The examiner further noted that the Veteran had difficulty of movement of the right wrist on examination.  The examiner stated that the Veteran's right arm pain was also distracting and, at many times, incapacitating in that the Veteran was limited in his ability to do repetitive activity with the right arm, such as lifting as required in the manual labor setting.  The examiner determined that the Veteran would be limited in doing occupations that require manual labor or repetitive hand activity with his dominant right hand.  The examiner further noted that this would be a significant factor in the Veteran's ability to secure employment outside of his known area of expertise in the explosives field.

The examiner concluded that based on the subjective complaints documented in the medical record, the Veteran would be significantly limited in his ability maintain gainful employment in his previous area of expertise in the explosives industry.  The examiner also determined that the Veteran would be significantly limited by his headaches in maintaining any employment that would require his reliable presence on the job.  The examiner stated that the swelling of the right wrist and the neuropathy, numbness, and pain above the incision would pose another layer of barriers to manual labor.  The examiner noted that the Veteran's background is limited in expertise to explosives work, and he has no higher education that would allow him to pursue other non-manual-labor type positions, which therefore further limited his ability to seek employment.  Based on these reasons, the examiner opined that the Veteran would be significantly impaired in his ability to achieve gainful employment.

In March 2017, the Veteran, through his attorney, submitted his company's tax records for the years of 2014, 2015, and 2016.  The records state that the Veteran started his business January 29, 2014.  The record also indicates that, while the Veteran is the majority owner of the company, he is not a sole proprietor.  The record states that in 2014, the company's net earnings from self-employment were $6,126, of which the Veteran received $3,369.  In 2015, the company's net earnings from self-employment were $14,062, of which the Veteran received $7,734.  In 2016, the company claimed a net loss of ($8,965.00) in earnings. 

In a March 2017 lay statement, the Veteran stated that he has worked from my home office since 2009 (approximately 8 years).  The Veteran went on to state that this time included the 4 years in which he worked from his home office exclusively for his last full-time employer.  The Veteran explained that this allowed him to work when he could, and rest as needed.  The Veteran also stated that he has not been able to work in 2017 due to his headaches and arm pain.  The Veteran reported that he has only worked 40 days since November of 2015.

The Board finds that the evidence of record of the Veteran's inability to establish and maintain employment since February 1, 2014 to be persuasive.  The Veteran has indicated that his full-time employment terminated in February 2014 due to his service-connected disabilities.  The Veteran's tax records since the establishment of his business show that the Veteran's self-employment has brought in income below the poverty level according to the United States Department of Commerce, Bureau of Census.  The Board finds this to be marginal employment.  Moreover, the October 2016 VA examination concluded that the Veteran would be significantly impaired in his ability to achieve gainful employment.  Therefore, the Board finds a grant of a TDIU since February 1, 2014 to be appropriate.

The Board notes that the Veteran has argued that his entitlement to a TDIU arose in 2011 based on employment in a sheltered, protected environment.  

In Cantrell v. Shulkin, ___ Vet. App. ___, 2017 U.S. App. Vet. Claims LEXIS 537 (Apr. 18, 2017), the Court issued a major decision concerning the meaning of the term "in a protected environment" in 38 C.F.R. § 4.16(a) (2016).  In Cantrell, the Court vacated a Board decision denying TDIU in the case of a claimant who was employed as a park ranger and was paid more than the poverty threshold for one person.  Id. at *6.  Because of his service-connected post-surgery ulcerative colitis, the claimant indicated that his duties were interrupted by his need to take extremely frequent breaks for bowel movements.  His employer made several accommodations to help the claimant stay in his job, such as giving him assignments near bathrooms.  Like the Veteran in this case, the claimant submitted the report of a private vocational expert, who opined that the claimant's work as a park ranger was tantamount to employment in a protected environment because "no typical employer can or would allow/accommodate a worker to take three and one third (3 1/3) hours per workday/work shift for bathroom break purposes."  Id. at *7.

The Board denied the claimant's TDIU claim and identified two reasons to support that decision.  First, the Board found that the vocational expert's opinion was not persuasive because of purported inconsistencies between the number of bathroom breaks described in the vocational expert's report and in the claimant's own statements.  The Board also indicated that the claimant's employment as a park ranger was not marginal employment because "the accommodations made by his employer have allowed him to perform his job successfully and on a full-time basis."  Id. at *9.  The Board reasoned that the claimant's employment was not employment "in a protected environment" because "it entailed substantial responsibilities- including being allowed to carry a weapon and drive a patrol car and being required to deal with rule violators...."  Id.  at *21. 

On appeal, the claimant acknowledged that VA regulations did not define the terms "in a protected environment" and proposed the following definition: "a work environment in which a veteran is allowed to maintain employment because the employer provides accommodations that protect the veteran by allowing him or her to work despite not being able to meet the normal criteria required by an occupation."  Id. at *12.  He also proposed that a "protected environment" could also mean a situation when the employee "is only able to work because his employer protects him from termination."  Id.  The Secretary argued that VA intentionally chose not to define "employment in a protected environment," leaving application of the terms to the discretion of the factfinder on a case-by-case basis.  The Secretary asked the Court "to defer to this intentional ambiguity, which [the Secretary] contends is consistent with the language of § 4.16(a) and VA policy and reflects the agency's fair and considered judgment that VA adjudicators must possess the utmost leeway in making this 'factual determination.'"  Id. at *13.  In response to this suggestion, the claimant argued that, if successful, the Secretary's position would give essentially unfettered discretion to VA decision makers.

The Court began its analysis by noting that the regulations have not defined the terms "in a protected environment" and the list of examples of a protected environment given in the regulation "i.e., a family business or sheltered workshop - does not resolve this uncertainty.  To the contrary, that list of examples suggests that VA may have intended employment 'in a protected environment' to be a term of art that differs from the ordinary, accommodation-based definition proffered by the Veteran."  Id. at *15-16.  "While family businesses and sheltered workshops often involve employment accommodations, the presence of such accommodations is not the only similarity between the two and is not even a necessary characteristic for employment in a family business."  Id. at *16.  The Court, therefore, found the term "in a protected environment" to be ambiguous and expressed a willingness to defer to a definition provided by the Secretary.  But the Secretary refused to proffer a definition, even when asked to do so by the Court.  Id. at *16. 

The Court rejected the Secretary's position on the grounds that the lack of a standard would frustrate judicial review.  The Court found "there is no standard against which VA adjudicators can assess the facts of a veteran's case to determine whether he or she is employed in a protected environment....  In short, absent an articulated standard for employment 'in a protected environment' that is capable of consistent application by VA and meaningful review by this Court, we cannot defer to the Secretary's decision not to define that term in 4.16(a)." 

The Court declined to adopt either of the definitions suggested by the claimant, indicating that "as we have done in the past when reviewing previously undefined terms contained within its regulations, we will give VA the first opportunity to [define the terms]."  Id. at *23.  Finally, the Court disagreed with the Board's credibility determination and, thus, the Board's stated reasons for its disagreement with the conclusions of the vocational expert's report, finding instead that there was no clear inconsistency between the claimant's statements and the statements of the expert.  Id. at *23-26. 

In a separate concurrence, Judge Lance provided some potential guidance as to what the standard should be for deciding whether a person is employed "in a protected environment" for the purposes of 38 C.F.R. § 4.16(a).  The concurrence emphasized the regulatory purpose of compensating claimants for impairments in earning capacity, suggesting that the amount of a claimant's income should be considered and that accommodations provided by employers which were required by the Americans with Disabilities Act or similar laws would not favor the conclusion that a claimant works in a protected environment because when "those accommodations allow the claimant to engage in a substantially gainful occupation, a TDIU award would, in effect, constitute a second paycheck on the back of a taxpayer."  Id. at *32. 

As a threshold matter, the Board has considered whether it can even decide this case before the issuance of potential new regulations which VA may enact to satisfy the concerns the Court expressed in Cantrell.  Unfortunately, the undersigned has not been given any information about when new regulations should be expected and an extended wait could be inconsistent with the Board's duty to adjudicate appeals in docket order.  See 38 U.S.C.A. § 7107 (West 2014).  Even if new regulations clarifying the meaning of the terms "employment in a protected environment" are issued in the future, it is unlikely that the new regulations will be retroactive and, therefore, applicable to this Veteran's case.  Cf. McKinney v. McDonald, 796 F.3d 1377, 1382 (Fed Cir. 2015) ("The VA further explained that retroactivity is not favored in the law, and agencies have limited authority to issue retroactive regulations.  Indeed, the VA promulgated [38 C.F.R.] § 3.307(a)(6)(iv) pursuant to 38 U.S.C. § 501 (a), which provides the Secretary of Veterans Affairs the authority to prescribe all 'necessary' and 'appropriate' rules to carry out the laws administered by the VA, and nothing contained therein expressly authorizes retroactive regulations.").

Since the Court has not provided a standard for deciding whether the Veteran is employed in a protected environment, and VA is unlikely to provide a standard that the Board can use to decide this Veteran's appeal, the Board has no alternative but to attempt to discern a standard from the current law, regulations, and precedents.

Here, the standard that the Board will apply is that employment in a protected environment is an employment relationship in which the employee is selected, at least in part, for a charitable or therapeutic purpose.  The Board has derived this definition from common aspects of the examples of "protected environment" used in the text of 38 C.F.R. § 4.16(a): the family business and sheltered workshop.  In the case of a family business, it is common for an employer to hire a relative to fill a position, not because the relative is necessarily the most capable or efficient prospective employee, but for reasons of affection or obligation. 

The term "sheltered workshop" is not defined in title 38 of the Code of Federal Regulations.  However, several state codes define "sheltered work shop" as "a facility designed to provide gainful employment for individuals with severe disabilities who cannot be absorbed into the competitive labor market or to provide interim employment for such individuals when employment opportunities for them in the competitive labor market do not exist" (Louisiana); "a facility, or any portion thereof, operated by a nonprofit organization, corporation, partnership, limited liability company or association whose purpose is to provide meaningful work or training activities to individuals with developmental disabilities..." (Oklahoma); "an occupation-oriented facility operated by a not-for-profit corporation, which, except for its staff, employs only persons with disabilities" (Missouri); "an occupation oriented facility operated by a nonprofit agency, public or private, which except for its staff, employs only handicapped persons" (New Jersey).  La. R.S. § 39:1604.4; 63 Okl. St. § 1-865 .2; § 178.900 R.S.Mo.; N.J. Stat. § 34:16-40. 

The Social Security Administration which, as the Court indicated in Faust, is the most closely analogous legal context, uses the similar terms "sheltered or special environment" and "sheltered employment."  These are not precisely defined in title 20 of the Code of Federal Regulations.  However, 20 CFR § 404.1574 (a)(3), which the Code describes as an evaluation guide for employees for determining whether a worker is involved in substantially gainful activity states: "If you are working in a sheltered workshop, you may or may not be earning the amounts you are being paid.  The fact that the sheltered workshop or similar facility is operating at a loss or is receiving some charitable contributions or government aid does not establish that you are not earning all you are being paid...."  A Social Security policy statement on determining whether work constitutes "substantial gainful activity" gives the following definition for sheltered employment: "Sheltered employment is employment provided for handicapped individuals in a protected environment under an institutional program."  SSR 83-33, 1983 SSR LEXIS 34.

The Board finds the argument of the Veteran's attorney that an employer's provision of accommodations to a disabled employee necessarily brings that employment relationship within the definition of "employment in a protected environment" for the purpose of 38 C.F.R. § 4.16 (a) to be insufficient in that it is the overly broad definition offered by the claimant in Cantrell and ultimately has been rejected by the Court.  Moreover, for the reasons stated by Judge Lance in his Cantrell concurrence, such an interpretation is inconsistent with the statutory purpose of compensating Veterans for the impairment in earning capacity associated with their service-connected disabilities, because an accommodation necessarily prevents the disabled employee from losing the income associated with his or her employment.  "If a claimant's disabilities do not result in lost income, then there is no loss of earning capacity, and an award of TDIU would not be appropriate."  Id. at *32 (Lance, J., concurring).

As Judge Lance also suggested, the accommodation-based definition suggested in the employment evaluation examiner's report is in tension with a complex system of laws and regulations prohibiting discrimination in employment against persons with disabilities.  These laws apply to disabled persons generally, and so necessarily protect many veterans.  The premise behind much of that legislation is that many disabled persons can be gainfully, and successfully, employed when their employers provide reasonable accommodations.  Moreover, the Board agrees with Judge Lance that, "[w]here a claimant's employer is required by law to provide reasonable accommodations pursuant to the ADA and those accommodations allow the claimant to engage in a substantially gainful occupation, a TDIU award would, in effect, constitute a second paycheck on the back of the taxpayer."  Id.  

The Veteran's suggested interpretation for the terms "employment in a protected environment" is also difficult to reconcile with the principle that disability ratings which are less than total necessarily reflect some degree of interference with employment.  "A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  There must be many Veterans with compensable disability ratings who, nevertheless, remain capable of substantially gainful employment precisely because they receive reasonable accommodations from their employers. 

The fact that employment in a protected workshop and employment in a family business share a therapeutic or charitable purpose supports the Board's interpretation.  As the Court noted in Cantrell, the same cannot be said for an accommodation-based definition: 

[T]he list of examples suggests that VA may have intended employment "in a protected environment" to be a term of art that differs from the ordinary, accommodation-based dictionary definition provided by the Veteran.  See 55 Fed. Reg. 31,579, 31,580 (Aug. 3, 1990) (agreeing with a commenter that it was necessary to clarify the definition of marginal employment when earned income exceeds the poverty threshold and providing the list of examples rather than resorting to a dictionary definition).  While family businesses and sheltered workshops often involve employment accommodations, the presence of such accommodations is not the only similarity between the two and is not even a necessary characteristic for employment in a family business.  Cantrell, ___ Vet. App. at ___, 2017 U.S. App. Vet. Claims LEXIS 537 at *15-16. 

The Board has considered the potential objection that the presence of examples only is too vague to support the standard used here.  But one could make a similar criticism of the Court's reasoning in Mauerhan v. Principi, 16 Vet. App. 436 (2002) in interpreting the rating criteria for service-connected mental disorders using the terms "such as" followed by a list of non-exclusive symptoms in the general formula for rating mental disorders under 38 C.F.R. § 4.130 (2016).  To award a specific rating under the general schedule, VA does not need to find that the individual claimant has all, most, or even any of the listed symptoms.  See Mauerhan, 16 Vet. App. at 442.  Nevertheless, this has been accepted as a workable standard for deciding a significant category of increased rating claims.

In applying these principles to the facts of this case, the Board finds that the Veteran's last full-time employment would not be considered "employment in a protected environment" as the term is used in 4.16(a).  There is no evidence that the purpose of the Veteran's final employer is to provide employment to disabled workers.  Indeed, as noted in the February 2016 private employment evaluation, the Veteran's job during that time was highly skilled and specialized in nature.  Furthermore, the Veteran's initial contract indicates that the company's expectation was that the Veteran could perform substantial work duties at home.  The mere shift in percentage of travel to home office work is not sufficient to show that the Veteran participated in marginal employment since 2011.  Moreover, as the February 2016 private employment evaluation examiner emphasized, the Veteran was retained by his employer, not due to a charitable or therapeutic purpose, but precisely because of his extensive expertise in the field, which he utilized throughout his full-time employment.  

To the extent that the private employment evaluation examiner notes the potential 168 days of absenteeism, the Board finds the reasoning to be inadequate.  The theory that employment is necessarily marginal because the Veteran does not have a normal full-time work schedule conflicts with the Court's decision in Faust: "[T]he Court holds that where, as in this case, the veteran became employed, as shown by clear and convincing evidence, at a substantially gainful occupation- i.e., one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income prior to his having been awarded a 100% rating based on individual unemployability- such employment constitutes, as a matter of law, a substantially gainful occupation...."  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

Finally, in March 2016 correspondence, citing Beaty v. Brown, the Veteran's attorney argued that the Board cannot deny TDIU without producing evidence, as opposed to mere conjecture, that the Veteran can perform work "that would produce income that is other than marginal."  Beaty v. Brown, 6 Vet.App. 532, 537 (1994).  The record indicates that the Veteran's salary was above marginal income.  The Board finds that the record does not establish a decrease in income such that it would be marginal prior to February 2014.  See Cantrell v. Shulkin, (Lance, J., concurring, "if a claimant's disabilities do not result in lost income, then there is no loss of earning capacity, and an award of TDIU would not be appropriate.").  Cantrell v. Shulkin, ___ Vet. App. ___, 2017 U.S. App. Vet. Claims LEXIS 537 (Apr. 18, 2017).  Indeed, the Veteran's March 2016 application for TDIU indicates that the Veteran earned his highest annual income in 2013, during the time period in question.  Here, the record demonstrates that, prior to February 2014, the Veteran was capable of producing income more than marginal.  Therefore, the Board finds that a denial of a TDIU prior to February 1, 2014 is appropriate.

For all these reasons, the Board finds that the record of evidence weighs against a finding of unemployability prior to February 1, 2014.  Therefore, a grant of a TDIU since February 1, 2014 is warranted. 


ORDER

Prior to February 1, 2014, entitlement to a TDIU is denied.  

Entitlement to a TDIU due to service-connected disabilities from February 1, 2014, but no earlier, is granted, subject to the criteria applicable to the payment of monetary benefits.  



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


